Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 25, 2006, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the testimony of the arresting police officer was not incredible as a matter of law, as it was not “ ‘manifestly untrue, physically impossible, contrary to experience, or self-contradictory’ ” (People v Garafolo, 44 *1023AD2d 86, 88 [1974], quoting 22 NY Jur Evidence § 649). Accordingly, suppression of the physical evidence in question was properly denied.
Furthermore, the defendant’s contention that the trial court committed reversible error when it instructed the jury on reasonable doubt is not preserved for appellate review, as the defendant did not object to the instructions at the time they were given (see CPL 470.05 [2]; People v McAloney, 2 AD3d 538, 539 [2003]). In any event, the defendant’s contention is without merit because the instructions, on the whole, conveyed the correct standard to be employed by the jury (see People v Fields, 87 NY2d 821, 823 [1995]; People v Love, 37 AD3d 618, 619 [2007]; People v Sanchez, 29 AD3d 608 [2006]).
The defendant received meaningful representation (see People v Benevento, 91 NY2d 708 [1998]). Rivera, J.P., Dillon, Belen and Hall, JJ., concur.